DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 4 has been cancelled.  Claims 3 and 5-14 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1, 2, 15 and 16 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 15 is indefinite in its recitation of “a method of using” since the metes and bounds of the use are not apparent, i.e., there is no recitation of any positive or active step involved in the process so one cannot ascertain what are the metes and bounds of the claim.  See MPEP 2173.05(q).
Response to Arguments
	Applicant has argued that the 112 rejection of Claim 15 is inappropriate because the Claim 15 “positively recites at least one method step”.  The argument is not convincing because the recitation of “a method of using” or “for the fermentative production of n-BA” does not recite any positive or active step which would allow one of skill in the art to determine the metes and bounds of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symes et al. (US Publication No. 2009/0130729) in view of Sato et al. (US Publication No. 2015/0184207) and Buelter et al. (US Publication No. 2009/0155869), optionally further in view .
Symes et al. describe methods of making esters of acrylic acid and methacrylic acid by transfer of an alcohol radical from an alcohol starting material to acrylyl CoA or methacrylyl CoA (abstract).  In one embodiment, acrylyl CoA or methacrylyl CoA are synthesized in vivo, such as in a bacterial or fungal host cell (paragraphs [[0016], [0022]-[0023], [0037], [0043]).  The host cell can use biomass as a starting material for the synthesis of acrylyl CoA or methacrylyl CoA (paragraphs [0033]-[0034], [0043]).  A preferred ester for synthesis according to Symes et al. is n-butyl acrylate (paragraphs [0017], [0070]).  The esters of acrylate or methacrylate are formed by the action of a biocatalyst capable of transferring an alcohol moiety from an alcohol starting material to acrylyl CoA or methacrylyl CoA with removal of the CoA moiety (paragraph [0073]).  The biocatalyst can be a transferase enzyme belonging to EC Class 2 (paragraphs [0061], [0063]) and can be expressed by an exogenous gene incorporated into the host cell (paragraphs [0016], [0019]-[0021], [0043], [0073]).  The alcohol starting material (e.g., n-butanol) may be added to the culture medium for in vivo synthesis of esters of acrylate or methacrylate or, alternatively, the alcohol starting material may be synthesized inside the host cell from biomass (paragraphs [0033], [0071]).
Sato et al. describe methods for producing esters of methacrylic acid (abstract).  An alcohol acyl transferase is preferably used to transfer the alcohol moiety of an alcohol to methacrylyl CoA with subsequent loss of the CoA to form a methacrylic acid ester (paragraphs 
Sato SEQ ID NO: 1 (top sequence) versus SEQ ID NO: 4 (bottom sequence)

    PNG
    media_image1.png
    544
    727
    media_image1.png
    Greyscale

Neither Symes et al. nor Sato et al. describe a recombinant microorganism with a pathway for making n-butanol.

It would have been obvious to one of ordinary skill in the art to have used an alcohol acyl transferase of Sato et al., such as that having SEQ ID NO: 1, for use in the recombinant microorganisms of Symes et al. to produce n-butyl acrylate because Symes et al. teach that transferase enzymes belonging to EC Class 2, i.e., alcohol acyl transferases, can be used for forming esters of acrylate or methacrylate from acrylyl CoA or methacrylyl CoA and Sato et al. have shown that a transferase corresponding to SEQ ID NO: 4 of the present application can be used to produce butyl methacrylate from methacrylyl CoA and butanol.  One would reasonably expect the SEQ ID NO: 1 enzyme of Sato et al. to also be active on acrylyl CoA since methacrylyl CoA and acrylyl CoA have close structural similarity and because Symes et al. teach that transferase enzymes can be generally expected to be active on both methacrylyl CoA and acrylyl CoA.  Furthermore, it is known in the art that alcohol acyl transferases can be expected to have broad ability to use a range of alcohols and acyl CoAs as substrates.  See, for example the following references cited in the IDS filed 28 September 2018: (1) Yahyaoui et al. at abstract, pages 2363-2364 under “Activity of CM-AAT1 protein towards various substrates in vitro”, and Tables 1 and 2; (2) El-Sharkawy et al. at abstract, Tables 3 and 4, and Figures 4 and 6; and (3) Wang et al. at abstract, Tables 2 and 3, and pages 611-612 under “Functional expression of an AMAT cDNA clone in E. coli and biochemical characterization of AMAT protein”.  Since a number of alcohol acyl transferases have been shown to have broad specificity in their use of alcohols and acyl CoAs as substrates, it would be reasonable to expect that the alcohol acyl transferase of Sato et al. having SEQ ID NO: 1 would be able to use either methacrylyl CoA or 
Response to Arguments
On pages 7-8 of the response, Applicant has argued that the 103 rejection is inappropriate because “none of these references teaches or suggests a recombinant microorganism for producing n-butylacrylate comprising a butanol producing pathway and an acryloyl-CoA producing pathway and expressing an alcohol acyl transferase (AAT) gene encoding an AAT enzyme having an n-BA forming activity. To this end, no AAT enzymes capable of forming n-BA esters in a biological system by esterification of acryloyl-CoA and butanol were known prior to the present application (see Paragraph [0004]). This lack of adequate AAT enzymes for catalyzing the esterification reaction has limited biological methods to produce n-butyl acrylate in biological systems (see Paragraph [0006]).”  The argument is not convincing because:
1.	Symes et al. broadly teach in paragraph [0063] to use an EC group 2 transferase enzyme “capable of effecting the transfer of an alcohol moiety from an alcohol starting material as defined above or below to (meth)acrylyl CoA”.  Thus the general teaching of Symes et al. is that an EC group 2 transferase enzyme should be capable of transferring an alcohol moiety from an alcohol starting material to either methacrylyl CoA or acrylyl CoA (hence the general description of “(meth)acrylyl CoA”).

3.	It is known in the art that alcohol acyl transferases can be expected to have broad ability to use a range of alcohols and acyl CoAs as substrates.  See, for example the following references cited in the IDS filed 28 September 2018: (1) Yahyaoui et al. at abstract, pages 2363-2364 under “Activity of CM-AAT1 protein towards various substrates in vitro”, and Tables 1 and 2; (2) El-Sharkawy et al. at abstract, Tables 3 and 4, and Figures 4 and 6; and (3) Wang et al. at abstract, Tables 2 and 3, and pages 611-612 under “Functional expression of an AMAT cDNA clone in E. coli and biochemical characterization of AMAT protein”.  Since a number of alcohol acyl transferases have been shown to have broad specificity in their use of alcohols and acyl CoAs as substrates, it would be reasonable to expect that the alcohol acyl transferase of Sato et al. having SEQ ID NO: 1 would be able to use either methacrylyl CoA or acrylyl CoA as a substrate.
On page 8 of the response, Applicant argues that the 103 rejection is inappropriate because “the presently claimed combination of these separate elements is not readily achievable. Rather, acrylate, butanol, and n-butylacrylate are toxic to cells, presenting significant difficulty in producing a recombinant microorganism that can synthesize these compounds (see Paragraph [0006]) … Thus, arriving at the combination of elements of the separate elements in various biological systems.”  The argument is not convincing because:
1.	In spite of any potential toxicity of acrylate, butanol or n-butylacrylate, the cited art of Symes et al., Sato et al. and Buelter et al. have described how to construct recombinant microorganisms which can nevertheless produce such compounds.
2.	In spite of any alleged complexity in constructing microorganisms to express an n-butanol pathway, an acryloyl-CoA pathway, and an AAT enzyme capable of esterifying acryloyl-CoA to n-butylacrylate, the cited art of Symes et al., Sato et al. and Buelter et al. have described how to construct recombinant microorganisms which can nevertheless produce such compounds.
On pages 9-10 of the response, Applicant argues that the 103 rejection is inappropriate because the rejection allegedly fails to establish a prima facie case of obviousness and there is no expectation of success of combining the teachings of the references.  The rejection has been reviewed and is considered proper since all limitations recited by the claims are taught by the references and the rejection explains why it would have been obvious to combine the teachings of the references.  Applicant’s assertion that there is no expectation of success of combining the teachings of the references is based on the assertion that (1) the references do not describe suitable AAT enzymes to catalyze the esterification reaction, and (2) no expectation of success would be expected due to the high toxicity of butanol and n-butylacrylate to cells.  These assertions are not convincing for the reasons set forth above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652